Citation Nr: 1132695	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of zero percent for bilateral hearing loss. 

2.  Entitlement to a disability rating in excess of 10 percent for multiple lipomas, sebaceous cysts, and an epigastric hernia. 


WITNESS AT HEARING ON APPEAL

The Appellant (the Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to October 1989.  

This appeal comes before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of the RO in St. Petersburg, Florida.

In June 2011, the Veteran and his wife presented testimony at a Board hearing that was chaired by the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.  In July 2011, the Veteran submitted additional evidence accompanied by a waiver of the right to have that evidence considered by the RO. 

The issue of entitlement to a disability rating in excess of 10 percent for multiple lipomas, sebaceous cysts, and an epigastric hernia is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  For the entire period of this initial rating appeal, the Veteran's hearing loss disability has been manifested by average puretone threshold in the left ear of 30 decibels, with speech discrimination ability of 96 percent, and average puretone threshold in the right ear of 36.25 decibels, with speech discrimination ability of 92 percent.



CONCLUSION OF LAW

The criteria for an initial rating higher than zero percent for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  

Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (CAVC) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded a VA examination to evaluate his hearing loss.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Compliance with the CAVC's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) is addressed below.

Analysis of Initial Rating for Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).   

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. §§ 4.85.

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In the January 2009 decision on appeal, the RO granted service connection for bilateral hearing loss and assigned an initial rating of zero percent, effective June 16, 2008.  The Veteran entered a notice of disagreement with the initial rating assigned, contending that he cannot hear outside noises that others can hear, he has to turn the television louder than normal to hear, and he must be in the same room to understand conversation.  


A report of VA audiology examination in December 2008 reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
35
45
LEFT
35
30
25
25
40

The average puretone threshold for the right ear was 36.25 dB; and the average puretone threshold for the left ear was 30 dB.  Speech recognition for the right ear was 92 percent.  Speech recognition in the left ear was 96 percent.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of level I in each ear results in a zero percent rating.  The Board finds that the readings reported do not meet the criteria for a rating in excess of zero percent.  The Board also notes that the readings reported by the VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.

Although, as noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, in Martinak, 21 Vet. App. at 455, the CAVC held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

Here, the December 2008 audio examiner noted that the Veteran's situation of greatest difficulty is hearing conversation at a distance.  The December 2008 ENT examination report shows that the Veteran's wife informed the examiner that the Veteran has trouble communicating with people over the telephone.  The Veteran reported difficulty in communicating and understanding what others say.  

The Board notes that the CAVC's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the CAVC noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak at 455.  

The Board finds that the December 2008 audio and ENT examiners' description of functional effects is consistent with the Veteran's assertions, and that such functional effects are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  In this analysis, the Board also has considered a March 2009 letter from the Veteran in which he reported that he could no longer hear as a normal person; he has to turn a TV or radio much louder than someone without a hearing loss; he has to walk in to the same room as his wife to understand her; and he cannot hear normal noises outside during the night. 

The Veteran also submitted a performance appraisal from his employer with a comment to the effect that the Veteran should listen more carefully at meetings as sometimes he is repeating what someone else has just said.  The Veteran testified that he does not hear things that his wife hears outside at night.  He has to turn the TV much louder than anybody else to hear.  If his wife tries to talk to him from a different room, he has to go see her face to face.  He can hear her, but cannot understand what she is saying.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In the Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity and difficulty understanding speech.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's hearing loss.  

In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of zero percent for bilateral hearing loss for any period of initial rating on 

appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of zero percent for bilateral hearing loss is denied.


REMAND

Regarding the claim for a disability rating in excess of 10 percent for multiple lipomas, sebaceous cysts and an epigastric hernia, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran is currently assigned a rating under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2010), as a benign skin neoplasm.  Diagnostic Code 7819 directs the rater to consider diagnostic codes for disfigurement of the head, face, and neck (where appropriate) as well as codes for scars (7801, 7802, 7803, 7804, or 7805), or impairment of function; however, the Veteran and his wife testified that the Veteran has numerous wide-spread lipomas on the torso, arms, and legs.  This raises the potential for a rating by analogy to dermatitis or eczema under Diagnostic Code 7806.  Under Diagnostic Code 7806, ratings are assigned based on the percentage of the entire body or exposed areas that are affected, or based on the need for systemic therapy such as corticosteroids or other immunosuppressive drugs during the prior 12-month period.  While the Veteran has been afforded a VA skin diseases examination in December 2008, that examiner did not provide information on percentage of the entire body or exposed areas that are affected.  

In addition, the December 2008 examiner noted that there were only eight lipomas and one similar lesion which may or may not be an epigastric hernia; however, she did not provide photographs of the lesions and, at the time of the Board personal hearing in June 2011, the Veteran and his wife reported substantially more lesions, estimated at 30 or more.  This raises the likelihood that the Veteran's condition has worsened since the last examination, and that another examination is warranted to thoroughly assess the current state of the disability.  

VA's duty to assist includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  When the evidence suggests that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA skin disorders examination to determine the current manifestations and severity of his service-connected multiple lipomas, sebaceous cysts and an epigastric hernia.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported symptoms, and to provide findings that address all pertinent diagnostic codes, including codes for rating scars and Diagnostic Code 7806, which requires an estimation of the percentage of the entire body or exposed areas that are affected. 

The examiner is also asked to address whether the epigastric hernia identified by the December 2008 examiner is in fact one of the lipomas or cysts, as the Veteran contends.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of a disability rating in excess of 10 percent for multiple lipomas, sebaceous cysts, and an epigastric hernia should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


